NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10117

                Plaintiff-Appellee,             D.C. No.
                                                4:09-cr-02292-RM-BGM-1
 v.

DANIEL AARON MILLER,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Daniel Aaron Miller appeals from the district court’s judgment and

challenges seven conditions of supervised release imposed on revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291. We vacate the

district court’s judgment and remand for it to reconsider special condition 6, and to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
correct the judgment with respect to special conditions 1, 3, 5, 7, 9 and 10.

      Special condition 6, which restricts Miller from having contact with minor

children without prior approval, is subject to heightened procedural requirements

because it implicates Miller’s right to associate with his minor child. See United

States v. Wolf Child, 699 F.3d 1082, 1090 (9th Cir. 2012). As the government

concedes, the district court plainly erred by failing to provide sufficient

justification for the condition. See id. at 1092 (“[T]he sentencing court, at the time

it imposes the restrictive condition on the exercise of a particularly significant

liberty interest, must itself point to the evidence in the record on which it relies and

explain how on the basis of that evidence the particular restriction is justified.”).

Accordingly, we vacate special condition 6 and remand to allow the district court

to provide the required explanation for why the condition should apply to Miller’s

son or to exempt his son from the condition.

      Miller also challenges special conditions of supervised release 1, 3, 5, 7, 9,

and 10. As the government concedes, the court’s oral pronouncement of these

conditions conflicts with the written judgment. We, therefore, remand to the

district court to enter a corrected written judgment consistent with the court’s oral

pronouncement of the sentence. See United States v. Hernandez, 795 F.3d 1159,

1169 (9th Cir. 2015).

      In light of this disposition, Miller’s motion for summary reversal and


                                           2                                     21-10117
remand is denied as moot.

      VACATED and REMANDED.




                              3   21-10117